Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The applicant’s amendments/remarks dated 01/21/2022 have been received, entered, and fully considered. Claims 1, 12, and 19 are amended. Claim 18 remain cancelled. Claim 22-24 are newly added. Claims 1-17 and 19-24 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations….” wherein a side of the bulkhead opposite from the single side is devoid of fasteners proximate to the chord” is not supported by the specification or the drawings. The specification and the drawings describe the chord section 618 secured to the strap section 614 and the bulkhead 606 on only one side of the bulkhead 606 via fasteners. Nothing on the specification or the drawing discloses or describes the limitations of claims 22-24 and are considered new matter not supported by the specification as originally presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 12-14, and 21  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vera Villares et al. (US 2010/0243806).
Regarding Claim 1, Villa Villares discloses a bulkhead joint assembly comprising: 
a strap section (23, Fig. 3) configured to secure to an aft section of a fuselage (7, Fig. 3) and a forward section of the fuselage (6, Fig. 3) and extend past a bulkhead of the fuselage (pressure bulkhead, 1, Fig. 3): and 
a chord (22, Fig. 3) engaging and secured to the strap section wherein the chord is configured to extend along the bulkhead to transfer a load from the bulkhead in shear between the chord and the strap section (para. [0015]-[0016]),and wherein the chord (22) is secured to the strap section  (23) with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead ( Fig. 3, clearly chord 22 is secured to the strap section 23 on a single side of the bulkhead with fasteners).
Regarding Claims 2 and 13, Villa Villares discloses a bulkhead joint assembly comprising: 
an aft stringer end fitting (8, Fig. 3) secured to the strap section (23, Fig. 3)and extending to and configured to be secured to the aft section, a forward stringer end fitting  (8, Fig. 3)secured to the strap section (23, Fig. 3) and extending to and configured to be secured to the forward section.  
Regarding Claims 3 and 14, Villa Villares discloses a bulkhead joint assembly wherein the strap section (23), the chord (22), the aft stringer end fitting(9), and the forward stringer end fitting (8) are made of composite fiber reinforced plastic (para. [0013], [0029]).  
Regarding Claim 6, Villa Villares discloses a bulkhead joint assembly wherein the chord (22, Fig. 3) includes a horizontal section (i.e. part of 22 along 23, Fig. 3) that engages and extends along the strap section and a vertical section (i.e. part of 22 along 1, Fig. 1) that is configured to engage and extend along the bulkhead.  
Regarding Claim 7, Villa Villares discloses a bulkhead joint assembly wherein an obtuse angle is formed between the horizontal section of the chord (i.e. part of 22 along 23, Fig. 3) and the vertical section of the chord (i.e. part of 22 along 1, Fig. 3).  
Regarding Claim 12, Villa Villares discloses a bulkhead joint assembly fuselage (Fig. 1) comprising: 
an aft section (5, Fig. 1);
 a forward section (4, Fig. 1) matingly receiving the aft section at a bulkhead joint: 
a bulkhead  (1, Fig. 1)extending around an interior of the aft section and an interior of the forward section adjacent the bulkhead joint; and 
a bulkhead joint assembly(Fig. 3) securing the aft section(5) to the forward section (4) comprising: 
a strap section (23, Fig. 3)secured to the aft section and extending to and secured to the forward section; the strap section extending between the bulkhead (1) and the bulkhead joint (Fig. 3): and  -17-Docket No. 18-1244-US-NP 
a chord  (22, Fig. 3) including a horizontal section (i.e. part of 22 mating 23, Fig. 3) that engages and extends along the strap section and a vertical section (i.e. part of 22 mating 1, fig. 3) that engages and extends along the bulkhead to provide a shear force between the bulkhead and strap section, wherein the chord (22) is secured to the strap section  (23) with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead (Fig. 3, clearly chord 22 is secured to the strap section 23 on a single side of the bulkhead with fasteners). 
Regarding Claims 21, Villa Villares discloses a bulkhead joint assembly wherein the strap section is devoid of shims (Fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Roseburg (US 5,518,208).
Regarding Claim 4, Villa Villares lacks but Roseburg teaches an aircraft joint assembly wherein the strap section (60, Fig. 3) includes a constant gage section and a tapered section.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the portion of constant gauge strap section of Villa Villares with the tapered section as taught in Roseburg in order to conform to the curvatures and minimize the gaps created between adjacent structures.

Claims 5, 8-11, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Roseman et al. (US 2012/0153082)
Regarding Claims 5 and 17, Villa Villares lacks but Roseman teaches an aircraft joint assembly wherein the chord includes a mouse hole (26, Fig. 3) opening that extends arcuately in a vertical section of the chord.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chord of Villa Villares with the mouse hole taught in Roseman in order to allow visual inspections and/or allow stringers to pass through and ultimately create compact structure.
Regarding Claims 8-9 and 15, Villa Villares lacks but Roseman teaches an aircraft joint assembly comprising: a T-shaped chord section (shear tie 38, Fig. 5a-5b) that can be installed butting against a structure or overlapping against a structure (such as the strap section).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chord section of Villa Villares with the T-shaped chord section taught in Roseman in order to connect butting against and overlapping with the strap section to both sides of the bulkhead and create structural integrity at the bottom of the bulkhead.
Regarding Claim 10, Villa Villares lacks but Roseman teaches an aircraft joint assembly wherein the T-shaped chord section includes a main body and a flange extending from the main body (shear tie 38, Fig. 5a-5b). 
Regarding Claim 11, Villa Villares lacks but Roseman teaches an aircraft joint assembly wherein the flange of the T-shaped chord section includes a flange interior arcuate section (shear tie 38, Fig. 5a-5b).
Regarding Claim 19, Claim 19 is rejected under the same rational as the rejection of claims 1, 2, and 8 in combination since claim 19 is the combination of claims 1,2, and 8.
Regarding Claim 20, Villa Villares discloses a bulkhead joint assembly with a strap section (22, Fig. 3). The examiner took an official notice that the use of plurality of strap sections in an aircraft is well known. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the plurality of strap sections in the bulkhead joint assembly of Villa Villares in order to ease maintenance and avoid replacing the single strap section when a portion of the strap section fails (the official Notice is NOW  CONSIDERED ADMITTED PRIOR ART).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Roseman et al. (US2012/0153082) and in further view of Llamas Sanpin et al. (US2015/0183509)
Regarding Claim 16, Villa Villares and Roseman lack, but Llamas Sanpin teaches a fuselage comprising: a pivot fitting (41, Fig. 5) that pivotably receives a horizontal stabilizer (30, Fig. 5-6) secured to the bulkhead (51, Fig. 5) adjacent the T-shaped chord.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fuselage of Villa Villares and Roseman with the horizontal stabilizer and pivot fitting taught in Llamas Sanpin and attach adjacent to the T-shaped chord in order to pivotably connect the horizontal stabilizer relative to the fuselage for aircraft attitude control.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Weber et al. (US 9,180,957).
Regarding Claims 22-24, Vera Villares is silent, but Weber teaches an aircraft fuselage bulkhead and chord connection that is devoid of fasteners (lacking or free from) opposite from a single side (8 between 5 and 6, Fig. 1, one side clearly lack the fastener/fastener head). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bulkhead and chord connection of Vera Villares with the one-sided fastened bulkhead and chord as taught in Weber in order to create a smooth one-sided connection surface as well as minimize a number of fastener used  and in turn minimize structural weakness.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
In regards to the applicant’s argument on page 1 of the remarks that Vera Villares does not expressly or necessarily describe, teach, or suggest "wherein the chord is secured to the strap section with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead, the examiner respectfully disagrees. As clearly shown in Fig. 3 of the Vera Villares discloses a bulkhead joint assembly  "wherein the chord (22) is secured to the strap section (23) with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead. The fastener used on the opposite side of the bulkhead is used to attach the strap section 23 with a different structure like 6 and 7 in Fig. 3. As claimed, it is cleared that the cord 22 and strap section 23 are fastened on a single side.
The limitation, “…wherein the chord is secured to the strap section with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead…” in claims 1, 12, 19 is not claiming the fasteners applied just only on a side of the bulkhead, but the chord is secured to the strap section on a single side of the bulkhead via fasteners. 
As  it is clearly stated on page 1 of the remarks “… the chord section 618 secures to the strap section 614 and the bulkhead 606 on only one side of the bulkhead 606…”. The specification or the drawing does not support the limitation of claims 22-24 that “…wherein a side of the bulkhead opposite from the single side is devoid of fasteners proximate to the chord”.
	In regards to the applicant’s argument on page 2 of the remarks that  “Like Vera Villares, Weber also does not describe, teach, or suggest "wherein the chord is secured to the strap section with fasteners on a single side of the bulkhead to provide load transfer through the chord on a single side of the bulkhead," as recited in claim 1, the examiner would like to point out that Weber is not relied on to disclose/teach that limitation, therefore it is moot. The Weber is relied on to teach the limitation of claims 22-24 that ‘…wherein a side of the bulkhead opposite from the single side is devoid of fasteners proximate to the chord’ that the applicant don’t even have support for in the specification or the drawings. As clearly shown in Fig. 1 of Weber the side of the bulkhead opposite from the single side is devoid of fasteners proximate to the chord . Note: the shown axis on Fig. 1 of Weber along the axis of the fastener doesn’t mean the fastener is on the opposite side of the single side as shown below.


    PNG
    media_image1.png
    411
    490
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642